Case 1:19-cv-00044-LPS Document 240 Filed 10/15/19 Page 1 of 3 PageID #: 8506



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                     )
HYDROCHLORIDE TABLETS)                          ) MDL No. 19-2895 (LPS)
ANTITRUST LITIGATION                            )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
               Plaintiffs,                      )
                                                )
                                                  C.A. No. 19-44 (LPS)
       v.                                       )
                                                )
AMGEN INC. and                                  )
TEVA PHARMACEUTICALS USA, INC.,                 )
                                                )
               Defendants.                      )


            AMGEN INC.’S PARTIAL MOTION TO DISMISS CIPLA LTD. AND
                 CIPLA USA INC.’S FIRST AMENDED COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), defendant Amgen Inc. (“Amgen”)

moves to dismiss Counts 2-5 of Cipla Ltd. and Cipla USA Inc.’s First Amended Complaint

(D.I. 73, C.A. No. 19-44-LPS). The grounds for this motion are set forth more fully in Amgen’s

Brief in Support of Its Partial Motion to Dismiss Cipla Ltd. and Cipla USA Inc.’s First Amended

Complaint, submitted herewith.
Case 1:19-cv-00044-LPS Document 240 Filed 10/15/19 Page 2 of 3 PageID #: 8507



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Brian P. Egan

                                          Jack B. Blumenfeld (#1014)
                                          Brian P. Egan (#6227)
OF COUNSEL:                               1201 North Market Street
                                          P.O. Box 1347
M. Sean Royall                            Wilmington, DE 19899
Ashley E. Johnson                         (302) 658-9200
GIBSON, DUNN & CRUTCHER LLP               jblumenfeld@mnat.com
2001 Ross Avenue                          began@mnat.com
Suite 2100
Dallas, TX 75201                          Attorneys for Defendant Amgen Inc.
(214) 571-2900

Eric J. Stock
Kate Dominguez
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
(212) 351-4000

October 15, 2019




                                      2
Case 1:19-cv-00044-LPS Document 240 Filed 10/15/19 Page 3 of 3 PageID #: 8508



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

October 15, 2019, upon the following in the manner indicated:

Sue L. Robinson, Esquire                                                VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs

James W. Dabney, Esquire                                                VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
Richard M. Koehl, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs



                                             /s/ Brian P. Egan
                                             _______________________________
                                             Brian P. Egan (#6227)
